DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to reply filed 6/01/2021 where claims 1-15 are presented for examination.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI20176067, filed on November 28, 2017.
Examiner’s Interview
Series of oral and written communication sessions were held on or about July 7-31, 2021 between the Primary Examiner and the attorney of record, where allowable subject matter was discussed and communicated between the parties but were unable to reach fruition due to the lack of response or the motivation of the applicant representative. During the interview sessions the examiner discussed proposed examiner claim amendments and various approaches to advance prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Annand ET Al (US pub, 2016/0323270) in view of Roth (US pub, 20140114600 A1).
Referring to claim 1, Anand teaches a method for user authentication in an offline mobile calibration or checklist performing device [004], “Offline access control”, wherein the method comprises the steps of:
assigning a calibration or checklist performing task in Calibration Management Software (CMS) server where the assigning is performed by a first user logged validly in the CMS server (see paragraph [017],to access the functionality provided by the application. The user is presented with login prompts (i.e. checklist)…computing system, item 101 then transfers the user login credentials and the selected offline access duration to authentication server 130…[014]-[015]);
selecting and sending data relevant to the assigned task from the CMS server to a mobile calibration or checklist performing device in online state ([018], A response is then transferred from authentication server 130 to computing system 101..to indicate whether or not the user is authorized for offline access to the application for the requested duration, [014], application in disconnected state = offline and connected state = online);
requesting mobile user credentials from a second user in the field with the mobile calibration or checklist performing device in offline state before the calibration or checklist performing task can be seen or selected (see paragraph [032], for multiple users & [021], “a user login prompts for an application is displayed on a display system of computing system 101, wherein the user login prompt provides an offline access option for a user to request office access to the application for a period of time);
performing the calibration or the checklist tasks with the mobile calibration or checklist performing device in offline state in the field (see paragraph [026], offline access…enabling the 
saving the results to the mobile calibration or checklist performing device in offline state ([033], Computing system 101, may also include other components such as…data storage system), where with each result saving, mobile user credentials are requested from the second user and after a completed task ([025], a time duration token…enables the user to operate the application without requiring authorization from authentication server 130 for a period of time selected by the user), and after connecting the mobile calibration or checklist performing device online to the CMS server with a valid log-in information (see paragraph [026], “the user is forced to re-authenticate after the authorized time period expires” [002], valid login, i.e. authentication); and
transferring the results of a completed task from the connected online mobile calibration or checklist performing device to the CMS server (see paragraph [026], time telemetry data and other information collected by the application can be uploaded to the server).
Anand teaches offline access control for users with a computer system and authentication server but expressly lacks Calibration Management Software – CMS. 
However, Roth teaches Calibration Management (see, [007], [008]), Furthermore, Roth teaches device 106 equipped with calibration management software ([042], System, 200 for managing and calibration devices, also see para [043]-[045])
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Anand’s industrial automation environment involving authentication using offline access control process to include a management & calibration system as taught by Roth in order for efficient calibration while performing intermittent measurement and monitoring of multiple source points that reduces measurement error and enhance measurement automation in various environments.  
Referring to claim 2, Roth teaches the method according to claim 1, wherein the assigned task comprises one or more calibration or checklist performing sub-tasks (see paragraph [228], [234], see task list in the performing sub-tasks).
Referring to claim 3, Roth teaches the method according to claim 1, wherein the mobile calibration or checklist performing device is a dedicated field calibrator, or a smart device comprising a suitable application (see paragraph [225], mobile device 4200, is smart device comprising suitable applications).
Referring to claim 4, Anand and Roth teaches the method according to claim 1, wherein the first user and the second user are the same user performing the field calibration task or checklist performing task (Anand [017-26] & Roth [032]).
Referring to claim 5, Roth teaches the method according to claim 1, wherein all authorized field user IDs and passwords are stored in the CMS server (see paragraphs [229] user id, [239] password).
Referring to claim 7, Roth teaches the method according to claim 1, wherein the data relevant to the assigned task comprises selected instruments and calibration instructions for the selected instruments, a list of references if needed, and a list of mobile users together with their encrypted mobile passwords (see paragraph [243], loading of encrypted key).
Referring to claim 8, Anand teaches the method according to claim 1, wherein the calibration or checklist performing task is performed in the field with no network connection possibilities during the performance of the task (see paragraphs [014] [026], no network connection possibilities during disconnected state = offline) 
Referring to claim 9, Anand teaches a system for user authentication (see paragraph [004], Authentication server authorizes the user for the offline access to the application…based on user credentials) in an offline mobile calibration or checklist performing device [004], Offline Access Control”, for an application associated with an industrial automotive environment…mobile applications for execution on a mobile device…see paragraph [020]), wherein the system comprises a controller configured to
assign a calibration or checklist performing task in Calibration Management Software (CMS) server where the assigning is performed by a first user logged validly in the CMS server (see paragraph [017],to access the functionality provided by the application. The user is presented with login prompts (i.e. checklist)…computing system, item 101 then transfers the user login credentials and the selected offline access duration to authentication server 130…[014]-[015])
select and send data relevant to the assigned task from the CMS server to a mobile calibration or checklist performing device in online state ([018], A response is then transferred from authentication server 130 to computing system 101..to indicate whether or not the user is authorized for offline access to the application for the requested duration, [014], application in disconnected state = offline and connected state = online),
request mobile user credentials from a second user in the field with the mobile calibration or checklist performing device in offline state before the calibration or checklist performing task can be seen or selected (see paragraph [032], for multiple users & [021], “a user login prompts for an application is displayed on a display system of computing system 101, wherein the user login prompt provides an offline access option for a user to request office access to the application for a period of time),
perform the calibration or the checklist tasks with the mobile calibration or checklist performing device in offline state in the field (see paragraph [026], offline access…enabling the user to operate the application without a network connection for the duration of the time period…in areas with no network connectivity during the authorized time period),
save the results to the mobile calibration or checklist performing device in offline state ([033], Computing system 101, may also include other components such as…data storage system), where with each result saving, mobile user credentials are requested from the second user, and after a completed task ([025], a time duration token…enables the user to operate the application without requiring authorization from authentication server 130 for a period of time selected by the user), and 
after connecting the mobile calibration or checklist performing device online to the CMS server with a valid log-in information (see paragraph [026], “the user is forced to re-authenticate after the authorized time period expires” [002], valid login, i.e. authentication) and
transfer the results of a completed task from the connected online mobile calibration or checklist performing device to the CMS server (see paragraph[026], time telemetry data and other information collected by the application can be uploaded to the server).
Anand teaches offline access control for users with a computer system and authentication server but expressly lacks Calibration Management Software – CMS. 
However, Roth teaches Calibration Management (see, [007], [008]), Furthermore, Roth teaches device 106 equipped with calibration management software ([042], System, 200 for managing and calibration devices, also see para [043]-[045])
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Anand’s industrial automation environment involving authentication using offline access control process to include a management & calibration system as taught by Roth in order for efficient calibration while performing intermittent measurement and monitoring of multiple source points that reduces measurement error and enhance measurement automation in various environments.  
Referring to claim 10, Roth teaches the system according to claim 9, wherein the assigned task comprises one or more calibration or checklist performing sub-tasks (see paragraph [228],[234], see task list in the performing sub-tasks).
Referring to claim 11, Roth teaches the system according to claim 9, wherein the mobile calibration or checklist performing device is a dedicated field calibrator, or a smart device comprising a suitable application (see paragraph [225], mobile device 4200, is smart device comprising suitable applications.).
Referring to claim 12, Anand and Roth both teach the system according to claim 9, wherein the first user and the second user are the same user performing the field calibration task or checklist performing task (Anand [017-26] & Roth [032]).
Referring to claim 13, Roth teaches the system according to claim 9, all authorized field user IDs and passwords are stored in the CMS server (see paragraphs [229] user id, [239] password).
Referring to claim 15, Roth teaches the system according to claim 9, wherein the data relevant to the assigned task comprises selected instruments and calibration instructions for the selected instruments, a list of references if needed, and a list of mobile users together with their encrypted mobile passwords (see paragraph [243], loading of encrypted key).
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Annand in view of Roth in further view of McIntyre (2002/0199123 A1)
Referring to claim 6, Anand and Roth teaches the method according to claim 1 but expressly lacks wherein an auxiliary group of supervising users is defined in the CMS server, which is given a special permission for all or part of the information in the mobile calibration or checklist performing device in offline state.
However, an auxiliary group of supervising users is defined in the CMS server, which is given a special permission for all or part of the information in the mobile calibration or checklist performing device in offline state ([044], multi-layer supervisory process control where users are defined in security groups given special permission…also see paragraphs [137], [141], [146]) .
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Anand’s industrial automation environment involving authentication using offline access control process to include a management & calibration system as taught by Roth to further include process control comprising a set of user roles corresponding to different types of users in order to implement multi-layered and multirole, efficient, calibration while performing intermittent measurement and monitoring of multiple source points that reduces measurement error and enhance measurement automation in various environments.  
Referring to claim 14, Anand and Roth teach the system according to claim 9, wherein McIntyre teaches an auxiliary group of supervising users is defined in the CMS server, which is given a special permission for all or part of the information in the mobile calibration or checklist performing device in offline state ([044], multi-layer supervisory process control where users are defined in security groups given special permission…also see paragraphs [137], [141], [146]).
Response to Arguments
Applicant's arguments with respect to claims above filed on 06/01/2021 have been considered but they are not persuasive. After further search and thorough examination of present application claims 1-15 remain rejected.
In the remarks, applicant argues in substance: That – “requesting mobile user credentials from a second user in the field with the . . . device in offline state” before a given task can be performed using the device, or that “mobile user credentials are requested from the second user” to do each of “saving the results” of the task on the offline device”.
In response to applicant’s arguments – Examiner understands applicants arguments however they are contrary to the spirit of claimed features that lack the features being relied upon in these arguments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant specification page 2, lines 29-32 & page 8 lines 13-18) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the steps are so broad and obfuscated that renders the claim to variety of valid interpretations. Referring to user’s log in action occur in the off-line state, Anand, clearly teaches this reference clearly teaches this off line access. Examiner respectfully disagrees with applicants arguments as one of the limitation in question recites a “Or” statement that requires either requesting mobile user credential from a second user in the field with the mobile calibration OR checklist performing device in offline state before the calibration OR checklist performing task can be seen or selected. In order to meet the recited limitation only one of these OR statements has to fit and the combination rejection supports these features. For example, It is clear a user (could be any user, 1st, 2nd or 3rd with the field device) can access the system by using automation mobile application shown in figure 3. Additionally, the authentication server as check list performing task can be seen or selected by the computing system, see figure 4, step 3 (server transfers off line access for the user). At the least for this reason, the recited claim is supported for the cited prior arts.
In paragraphs [017] & [018], Anand recites, “Thus, the user is presented with a login prompt for entering user credentials. In this example, in addition to the login prompt, the user is presented with an option to select a time period for offline access to the application. Accordingly, the user logs in to the application and selects a duration of time for offline access to the application, such as five days. Computing system 101 then transfers the user login credentials and the selected offline access duration to authentication server 130 via communication network 120. 
[0018] Authentication server 130 receives the user credentials and the selected duration for offline access to the application. Authentication server 130 uses this information to determine if the user is authorized for offline access to the application for the requested duration. A response is then transferred from authentication server 130 to computing system 101 via communication network 120 to indicate whether or not the user is authorized for offline access to the application for the requested duration. In this example, computing system 101 receives a response authorizing the user to operate the application for the requested duration without requiring additional authorization from authentication server 130 until expiration of the time period”
Also, Anand teaches computing system 101 include data storage system used for saving the results to the mobile calibration or checklist performing device in offline state – see paragraph [033]). The automation mobile application is capable of when a new user (i.e. second user) information is presented to authenticate that user with a valid log-in information.
As system claim 9 contains similar limitations, claim 9 and its dependents remain rejected over the Anand/Roth combination for similar reasons.
Claims 6 and 14 as identified above, Anand and Roth teach aspects of Applicant's claims 1 and 9. In that Mclntyre, a relevant art in the same field of endeavor remedies the deficiencies of the Anand and Roth references, the examiner respectfully submits that claims 6 and 14 are not allowable for at least the same reasons that reject claims 1 and 9. In conclusion, the applicant arguments are not persuasive and no patentable subject matter is identified given the breath of the claims being recited herein. It is further concluded that distinguishing features in question have been addressed and therefore do not overcome the current grounds of rejection. Dependent claims stand rejected since the independent claims are rejected over the prescribed prior art and are obvious to an ordinary artisan. Finally, no allowable subject matter has been discovered during this prosecution cycle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454